Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Tan et al, US 2014/0317858, discloses detergent granules comprising 1-10% by weight of a water-swellable component, such as CMC, 50-65% by weight of a neutralizing agent, such as sodium carbonate, and 10-30% by weight of an anionic surfactant (see abstract).  It is further taught by Tan et al that the CMC is crosslinked (see paragraph 31), and that the detergent further contains nonionic surfactants (see paragraph 56), and water (see Table 3).  However patentee differs from applicant in that Tan et al does not teach or suggest in general a detergent comprising 0.1-15% by weight of a surfactant and 0.1-5% by weight of a microgel based on modified starch, pectin, or chitosan, as required by applicant in the instant claims.  Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 3, 2022